Holmes, J.,
dissenting. I strongly dissent herein based on the commentary set forth in my dissenting opinions in Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608, 621 [23 O.O.3d 504]; Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, 103; and Bradfield v. Stop-N-Go Foods, Inc. (1985), 17 Ohio St. 3d 58.
A further reason for my dissent is that appellees’ sole remedy lies within R.C. 4123.90. Due to their failure to timely bring this action within the one-hundred-eighty-day period as provided in that provision, the trial *136court was correct in dismissing appellees’ complaint. See Greenwalt v. Goodyear Tire & Rubber Co. (1955), 164 Ohio St. 1 [57 O.O. 57].